Citation Nr: 1512115	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  12-02 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for the residuals of cold injuries, including neuropathy and paresthesias of the upper and lower extremities and carpal tunnel syndrome of the upper extremities.

2.  Entitlement to service connection for a respiratory disorder, including chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for Hepatitis (B and C).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to October 1952 and from May 1954 to May 1955.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2013, the Veteran testified in support of these claims before the undersigned Veterans Law Judge (VLJ) of the Board.  The hearing was at the RO, so a Travel Board hearing.

In February 2014, the Board adjudicated an additional claim of entitlement to service connection for liver cancer, but instead remanded these remaining claims for further development - including especially to obtain any outstanding service treatment records (STRs) and post-service treatment records, and for medical nexus opinions concerning the origins of these claimed disabilities, particularly in terms of their posited relationship with the Veteran's military service.


Since the Board's February 2014 adjudication, medical evidence has raised the issue of Hepatitis C (HCV) in addition to Hepatitis B.  As such, the Board has expanded the claim as shown on the title page, and as described further below, has considered entitlement to service connection for both Hepatitis B and HCV.

Since issuance of the January 2015 supplemental statement of the case (SSOC), on remand, the Veteran has submitted additional evidence in further support of these claims.  He waived his right to have the RO initially consider this additional evidence as the Agency of Original Jurisdiction (AOJ), preferring instead that the Board do so in the first instance.  See 38 C.F.R. § 20.1304 (2014).

Also, because of the Veteran's age, the Board previously advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Consider also that the Veteran's records are being maintained electronically in Virtual VA and the Veterans Benefits Management System (VBMS).  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide claims for benefits.  Therefore, all future consideration of this Appellant's claims should take into consideration the existence of these electronic records.

An additional claim of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record (see VBMS Entry on October 28, 2013), but has not been initially adjudicated by the RO as the AOJ.  Therefore, the Board does not have jurisdiction to consider this additional claim, so is referring it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The claim of entitlement to service connection for a respiratory condition, including COPD, requires still further development before being decided on appeal.  So the Board is again remanding this claim to the AOJ.  But the Board, instead, is going ahead and deciding the remaining claims of entitlement to service connection for residuals of cold injuries, including neuropathy and paresthesias of the upper and lower extremities and carpal tunnel syndrome of the upper extremities, and for Hepatitis (B and C).


FINDINGS OF FACT

1.  The carpal tunnel syndrome of the Veteran's upper extremities (wrists and hands) and sensory polyneuropathy of his lower extremities are not shown to be related to or the result of his military service, including exposure to cold or frigid weather, and he did not have a neurologic disorder within one year of his separation from service, certainly not to a compensable degree.

2.  He does not currently have Hepatitis B and has not had it during the pendency of this claim, meaning at any time since filing this claim or thereabouts, nor is Hepatitis C shown to be related to or the result of his military service.


CONCLUSIONS OF LAW

1.  The criteria are not met for entitlement to service connection for residuals of cold injuries, including neuropathy and paresthesias of the upper and lower extremities and carpal tunnel syndrome of the upper extremities, and an organic disease of the nervous system may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria also are not met for entitlement to service connection for Hepatitis B or Hepatitis C.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  By correspondence dated in August 2008 and September 2008, VA notified the Appellant of the information and evidence needed to substantiate and complete his claims, including of the portion of that evidence he needed to provide and of the portion that VA instead would attempt to obtain for him.  He additionally was provided notice of how VA assigns a "downstream" disability rating and effective date once service connection is granted for a claimed disability.  The claims were most recently readjudicated in the January 2015 SSOC, so even since further developing these claims on remand.

Speaking of that additional development, VA also resultantly has satisfied its duty to assist the Appellant with these claims being decided.  To this end, his identified post-service private treatment records have been obtained and associated with his claims file for consideration.  He was also provided a VA examination, the report of which contains a description of the history of the disabilities at issue, documents and considers the relevant medical facts and principles, and provides an opinion regarding the etiologies of these claimed conditions, including especially in terms of their posited relationship with his military service.  VA's duty to assist with respect to obtaining relevant records and an examination and opinion therefore has been met. 38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As earlier acknowledged, the Veteran's STRs and service personnel records (SPRs) are missing and appear to have been destroyed in the July 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, which is a military records repository, so further efforts to obtain them would be futile.  See April 3, 2009 VA memorandum (VBMS Entry April 3, 2009).  The report of the Veteran's July 1951 entrance examination, May 1955 separation examination, and a small amount of treatment notes are of record, however.  But in the absence of all of the records concerning his service, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

As concerning the December 2013 Travel Board hearing, it was appropriately conducted as the presiding VLJ - the undersigned - duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the Appellant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Indeed, it was partly because of the hearing testimony that the Board remanded these claims in February 2014.  And as concerning these claims that are now being decided, rather than again remanded, there was compliance, certainly substantial compliance, with the Board's February 2014 remand directives insofar as requesting all outstanding records using a different spelling of the Veteran's last name and obtaining the necessary VA medical opinions.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  Specifically with regard to the request for records, the Board specifically sought records from the Irvington and Newark VA Medical Centers (VAMCs) and requested that the East Orange VAMC, Tyndall Air Force Base, and NPRC be contacted, as well, for any outstanding records available under an alternative spelling of the Veteran's last name.  In response, the Department of the Air Force indicated there were no records from Tyndall Air Force Base under the alternate spelling.  See VBMS Entry May 13, 2014.  The NPRC responded by sending all service records pertaining to this Veteran using the alternate spelling of his last name.  A review of these records received reveals they are mere duplicates of the STRs already obtained.  See VBMS Entries April 11, 2014 and April 25, 2014.

With regard to the VA treatment records, the Appeals Management Center (AMC) or RO obtained all outstanding records from the East Orange VAMC.  VBMS Entry May 13, 2014.  It does not appear that records from Irvington and Newark facilities are available, and the Board finds that further attempts to obtain them would be futile.  These records were initially deemed unavailable in September 2011.  VBMS Entry September 12, 2011.  It does not appear there are currently independent VAMCs in Irvington and Newark and, as noted, all available records through the East Orange system have been obtained.  Further, in March 2014 the Veteran was asked to submit any further information concerning the Irvington and Newark records.  VBMS Entry March 10, 2014.  He did not respond.  For all of these reasons, the Board finds that further attempts to obtain these records are not necessary.

Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  Establishing entitlement to service connection generally requires having competent and credible evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Showing continuity of symptomatology since service under 38 C.F.R. § 3.303(b) is an alternative means of linking a claimed disability to service, but is only available for the "chronic diseases" specifically enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As pertinent to the claim for cold injury residuals, organic diseases of the nervous system are considered such "chronic diseases."  Hepatitis, however, is not among the listed conditions, and therefore this relaxed standard is inapplicable to this claim.

Cold Injury Residuals

There is no disputing the Veteran has carpal tunnel syndrome of his upper extremities (wrist and hands), and sensory polyneuropathy of his lower extremities.  See, e.g., July 2014 VA examination report.

But to warrant the granting of service connection, there has to be attribution of this current neurologic impairment to his military service, either directly, presumptively or secondarily by way of a service-connected disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The Veteran contends that, during his active military service in 1951 while stationed in Ohio, he was exposed to extreme temperatures while working in the boiler area.  He contends that the floor was often wet in turn causing his feet to get wet, and that he had to frequently go outside in the cold with wet feet.  See, e.g., July 2014 VA examination report.  He contends that he also performed repetitive movements with his wrists in service, and attributes his current symptoms to this, in addition to exposure to cold weather in service.  Hearing Transcript, p. 7.

The STRs that are available for consideration do not document any neurological complaints, treatment or diagnoses, including owing to cold-weather-related injury.  The Veteran's May 1955 examination for separation from service showed no abnormality of his upper or lower extremities, including a neurological abnormality.  His available military personnel records show his military occupational specialty (MOS) in the Air Force was apprentice warehouse specialist, and his MOS in the Army was supply records specialist, which do not tend to suggest an inordinate amount of exposure to cold weather during his service.  38 U.S.C.A. § 1154(a).  However, he nevertheless is competent to report that he was exposed to extremely cold weather during his service in the ways alleged.  See Charles v. Principi, 16 Vet. App. 370 (2002) (finding a Veteran competent to testify to symptomatology capable of lay observation).  The Board also finds him credible in this regard.  Given the absence of all of his STRs and complete military personnel file, for purposes of this decision the Board accepts that he was exposed to cold weather during his service.


But, to reiterate, merely having served in cold weather during his time in the military or having been subjected to frigid temperatures, alone, is not tantamount to also concluding he has consequent neurologic impairment involving his upper and lower extremities.  On this critical issue of this alleged correlation ("nexus"), the file contains several medical opinions and the Veteran's lay statements.

In November 2008, the Veteran reported pain, tingling, and numbness in his hands and feet, and he requested that his private physician, Dr. B., offer an opinion as to whether those then current symptoms could be related to cold exposure in service.  Dr. B. performed an electromyography (EMG) nerve conduction study (NCS), which revealed sensory neuropathy and moderate carpal tunnel syndrome.  But after reviewing the results of that study and the Veteran's reported history, Dr. B. opined that the Veteran's symptoms were more consistent with diabetic neuropathy than cold weather exposure - stating, "I don't believe the symptoms are related to the old cold exposure as the onset stared many years after that incident."  VBMS Entry March 26, 2009, p. 6/14.

In September 2013, a private physician, Dr. S., submitted a letter stating that she had treated the Veteran since 2011 for multiple medical issues, and offering her opinion as to the etiology of several of these medical issues.  VBMS Entry September 20, 2013.  As for the Veteran's peripheral neuropathy, she opined, "he has peripheral neuropathy secondary to service-connected cold exposure/injury."  She added, however, that a NCS was needed to fully assess the neuropathy.

In February 2014, the Board noted the positive September 2013 nexus opinion of Dr. S., but found it was not supported by the required explanatory rationale, which is where most of the probative value of an opinion is derived.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore ordered the scheduling of a VA compensation examination for additional medical comment on this determinative issue of causation.  VBMS Entry February 5, 2014.


In July 2014 a VA examination was performed.  VBMS Entry July 28, 2014.  After reviewing the record and evaluating the Veteran, the examiner opined that it was less likely than not that the Veteran has residuals of cold injuries suffered in service to any of his extremities, upper or lower.  In reaching this conclusion, this examiner recounted and accepted the Veteran's contentions regarding cold exposure in service.  However, she observed that a review of the post-service medical records revealed no complaints pertaining to a cold injury until 2008, approximately 50 years after the Veteran's separation from service.  She pointed out that the current medical literature does not support a latency of 50 or more years before the onset of symptoms after a cold injury exposure.  Moreover, X-rays done for the examination had revealed just minimal degenerative changes, which are inconsistent with a cold weather injury of long standing duration.  Rather, moderate to severe bone change would be expected.  Additionally, EMG results from 2008 were consistent with bilateral upper extremity carpal tunnel syndrome and bilateral lower extremity diabetic sensory polyneuropathy.   The examiner's review of up-to-date medical literature failed to support a causative etiology between cold injuries and the development of carpal tunnel syndrome and/or diabetic sensory polyneuropathy.

Considering this pertinent evidence in light of the governing legal authority, the Board finds that this claim must be denied because the most probative (meaning most competent and credible) evidence is against this claim, not instead supportive of it.  Again, there is no doubt that the Veteran has current carpal tunnel syndrome of the upper extremities (wrists and hands), and sensory polyneuropathy of his lower extremities.  However, these current disorders are unrelated to his military service or events that occurred during his service like exposure to cold or frigid weather.


The Board finds the July 2014 VA examination report discrediting any such association or correlation to be the most probative evidence on this determinative issue of causation.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The examiner based her conclusion on a review of the claims file for the pertinent history of this disease, pertinent diagnostic reports, and her personal evaluation of this Veteran.  She also reviewed and accepted his reported history and symptoms in rendering her opinion.  The opinion is entitled to substantial probative weight because she discussed the reasons or bases for her conclusions based on an accurate characterization of the evidence of record.  See again Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding most of the probative value of a medical opinion comes from its underlying reasoning.)

By contrast, the positive opinion of the September 2013 private provider is of less probative value because it does not contain any rationale.  A medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304.  A medical opinion is considered adequate, versus inadequate, when it is based upon consideration of the Veteran's prior medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the disability will be fully informed and permits the Board to weigh the probative value of the opinion against others.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  And to be adequate, a medical opinion must do more than merely state a conclusion regarding the etiology of the claimed disorder, instead, must also support the conclusion with sufficient rationale and explanation.  Stefl, 21 Vet. App. at 124.  The probative value of an opinion is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support [the] opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connected or rating context if it contains only data and conclusions."  Neives-Rodriguez, 22 Vet. App. at 304, citing Stefl, 21 Vet. App. at 125 (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record."); see also Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases." (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)).

Additionally, the provider indicated the necessity of obtaining a NCS to further assess the Veteran's neuropathy, but it does not appear that a follow-up study was conducted.  Additionally, that provider failed to address the November 2008 NCS that already had been performed and the conclusions reached from that study based on its results.  So in weighing the September 2013 opinion against those provided in November 2008 and July 2014, the Board finds the latter opinions more probative.

The Board has additionally considered the Veteran's personal assertions that his neurological conditions are related to his service or date back to his service.  However, since carpal tunnel syndrome and sensory polyneuropathy are complex, rather than simple, conditions, there must be medical nexus evidence establishing this required linkage between these diseases and his service.  That is to say, mere lay statements alone concerning this purported relationship will not suffice.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent when it concerns the readily observable features or symptoms of injury or illness); but see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).


It is important to keep in mind that, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, namely, the etiology of carpal tunnel syndrome of the upper extremities (wrists and hands) and sensory polyneuropathy of the lower extremites, this falls outside the purview or realm of common knowledge of a lay person.  See Jandreau, supra.

Additionally, as explained, chronic disabilities such as organic diseases of the nervous system, alternatively will presumed to have been incurred in service if manifest to a compensable degree (generally meaning to at least 10-percent disabling) within one year of the Veteran's discharge from service.  Here, though, the record does not suggest the initial manifestation of the upper extremity carpal tunnel syndrome or lower extremity diabetic polysensory neuropathy within this required year of the Veteran's discharge from service in May 1955, so meaning by May 1956.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Indeed, to the contrary, as the VA compensation examiner pointed out, this did not occur until some 50 years after the conclusion of the Veteran's service, so not until well after this grace period.  Accordingly, presumptive service connection is not warranted either.

To the extent the Veteran reports having on-going manifestations since service, this is inconsistent with the normal findings at the time of his military separation examination and his additional denials of any pertinent pathology until 2008.  In this circumstance, the Board may consider the absence of any indication of a relevant medical complaint, much less objective clinical finding, until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following service during which there was no clinical documentation of the claimed disorder).

The Board does not find the Veteran's report of on-going manifestations since service credible.  Additionally, carpal tunnel syndrome and sensory polyneuropathy were not noted during his service, and characteristic manifestations of these disease processes were not identified during his service, either.  Accordingly, § 3.303(b) is inapplicable because, to have continuity of symptomatology, a disorder first must have been noted during service, and this is not the situation here.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In reaching this decision that the Veteran's upper extremity (wrists and hands) carpal tunnel syndrome and lower extremity diabetic sensory polyneuropathy bear no relationship with anything that occurred during his military service, including especially any exposure to cold weather, the Board also finds that, as the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Hepatitis (B and/or C)

The Veteran contends that he contracted Hepatitis while in service, which in turn eventually caused liver cancer.  He contends that, during service, he went to sick call complaining of excessive tiredness and chest congestion and was treated for 90 days for Hepatitis, which then delayed his discharge.  He said he was given a "tonic" for treatment, which he took for years, but he does not recall the name of it.  See, e.g., July 2014 VA examination report.

As already alluded to, it is indeed unfortunate that the Board does not have all of the Veteran's STRs to consider.  But this missing evidence is not determinative of the outcome of this claim since, even if available, it would not address the critical element of showing he has Hepatitis B, meaning now or since the filing of his claim for this disease, only instead whether there was a relevant event, injury or disease during his service. 
The record shows that, in January 1997, the right upper and lower lobes of the Veteran's liver were removed after being diagnosed with adenocarcinoma.  VBMS Entry March 4, 2014.  There is no mention of Hepatitis B in the pathology report.  

A review of subsequent VA treatment records reveals documentation of Hepatitis B in the Veteran's "problem list," on various occasions based on his reported history of this disease.  See, e.g., VBMS Entry December 15 2008.

In December 2003, however, objective laboratory testing was performed and the Veteran was specifically tested for varying strains of Hepatitis, including both Hepatitis B and Hepatitis C.  VBMS Entry March 12, 2014, p. 12/95.  All of the results were negative.

In February 2014, the Board ordered the scheduling of a VA compensation examination to determine whether the Veteran then currently had Hepatitis B (his claim at the time was limited to Hepatitis B).  VBMS Entry February 5, 2014.

In March 2014, a private physician, Dr. S., submitted a letter attributing the Veteran's Hepatitis B to his service.  VBMS Entry March 4, 2014.  Dr. S. based this opinion entirely on the Veteran's and his daughter's reports that he had had Hepatitis B in service, and that this resulted in his subsequent surgery for necrosis of the liver.  Dr. S. stated that, currently, the Veteran has chronic fatigue syndrome and related symptoms, and that he is susceptible to colds and influenza.

In July 2014, the VA compensation examination the Board had requested when remanding this claim was performed.  VBMS Entry July 28, 2014.  The Veteran was examined and the record was reviewed.  Laboratory testing was done, including testing specifically for Hepatitis B.  The examiner determined that a  review of all available medical records failed to produce records documenting diagnosis of and/or treatment for Hepatitis B.  The examiner explained there is no current clinical, objective evidence that the Veteran has previously had or currently has Hepatitis B.  Laboratory results of 12/12/2003 and 07/02/2014 were negative for acute and/or chronic Hepatitis B.
In February 2015, the Veteran submitted a letter from Dr. G. who had performed the 1997 surgery on the Veteran's liver.  Dr. G. stated that the 1997 pathology report showed hepatocellular carcinoma, which is often associated with Hepatitis C.  Dr. G. stated that it was his understanding that the Veteran had Hepatitis C in service and opined that this had a "direct linkage" to the later development of the hepatocellular carcinoma.

The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that this claim must be denied.  A review of the file reveals no evidence of any symptoms or treatment for Hepatitis B (versus C) during the pendency of this claim - meaning at any point since the filing of this claim.  But see Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain even on a recent diagnosis predating the filing of a claim).


Because the Veteran does not currently have Hepatitis B or any consequent residuals and has not at any time during the period under consideration, service connection for this particular variant of this disease cannot be granted.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

In reaching this decision, the Board finds the VA examination report of July 2014 to be most probative.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The examiner based her conclusion on a review of the claims file for the pertinent history of this claimed disease, pertinent diagnostic reports, and her personal evaluation of the Veteran.  She also reviewed and accepted his reported history and symptoms in rendering her opinion.  Her opinion is entitled to substantial probative weight and deference because she discussed the reasons or bases for the conclusions she reached based on an accurate characterization of the evidence of record.  Most notably, she cited the objective tests that had been done up to that point in time to determine whether the Veteran had Hepatitis B, and the fact that all of those diagnostic tests were negative for indications of this specific virus, so unremarkable.

By contrast, the positive opinion of the March 2014 provider and the various notations of Hepatitis B in the Veteran's "problem list" in VA treatment records are of less probative value because they are founded entirely on his reported history and contradicted by laboratory testing done in December 2003 and July 2014 that revealed he does not have Hepatitis B.  The Court has held that bare transcription of lay history, unenhanced by any additional medical comment by the examiner, is not competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  A significant factor to be considered for any opinion is the accuracy of the factual predicate, albeit regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the Veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  A medical opinion that is based on facts provided by the appellant that previously have been found to be inaccurate or because other facts in the record contradict the facts provided by the appellant that formed the basis for the opinion may be rejected; however, a medical opinion may not be disregarded solely on the rationale that the medical opinion was based on a history given by the appellant.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006).

In sum, in weighing the various notations of supposed Hepatitis B in the Veteran's "problem list" in VA treatment records and the March 2014 opinion against the December 2003 laboratory testing and VA opinion obtained in July 2014, the Board finds the latter reports more probative.  The tests that determined the Veteran does not have Hepatitis B look for specific indicators of this disease, to either confirm or rule out this diagnosis.  So the fact that those tests, both in December 2003 and more recently, do not contain results providing this required indication of this disease's presence, the Board in turn is left to conclude the Veteran does not have Hepatitis B and indeed has not at any point since filing his claim of entitlement to service connection for this specific variant of this disease.

The Board has additionally considered the Veteran's personal assertions, and those of his daughter, that he has Hepatitis B because of his service.  But since Hepatitis B is a complex, rather than simple, disease process, they must have medical evidence establishing this disease's presence and the required linkage between this disease and his service.  That is to say, their mere lay assertions alone concerning this purported existence and relationship will not suffice.  See Layno, 6 Vet. App. at 469; but see also Jandreau, 492 F.3d at 1377 n.4; Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1278.  It is important to keep in mind that, although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435 (2011), as to the specific issues in this case, namely, diagnosing Hepatitis B and showing it is the result of the Veteran's service, fall outside the realm of common knowledge of a lay person.  See Jandreau, supra.

In deciding the appeal of this claim for hepatitis, the Board is not just considering whether the Veteran has Hepatitis B owing to his service, but also the Hepatitis C variant of this virus (HCV) since there is suggestion of this other variant of this disease according to the February 2015 report.  The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that a claimant's identification of the benefit sought does not require any technical precision.  Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  Rather, "[a] claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  The scope of a claim includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  In Clemons, which instead concerned a claim for a mental disorder, the Court explained that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of that claim."  In both Brokowski and Clemons, the Court recognized the need to consider the Veteran's claim in the context of his reported symptoms, not just on the basis of specific diagnoses or how a condition is labeled.  See also Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (The Board is required to consider all issues raised either by the claimant or the evidence of record).  Clemons concerned VA's failure to consider a claim of entitlement to service connection for a psychiatric disorder other than the one specifically claimed, even though it shared the psychiatric symptomatology for which the Veteran was seeking service connection.  The Clemons Court indicated that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.


In the February 2015 report mentioned, Dr. G. indicated the Veteran had a history of HCV that, in turn, had caused the hepatocellular carcinoma and required the right hepatic lobectomy, which this doctor had performed in 1997.  But this positive opinion of Dr. G. in his February 2015 report is ultimately of little probative value because it does not contain any discussion of the underlying rationale or any basis for the conclusion reached, including insofar as how the Veteran acquired HCV in relation to his military service and then later developed the liver cancer for which he had the surgery.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Additionally, and most telling, because the intervening December 2003 test was negative for HCV (not just for Hepatitis B), then that breaks the chain link of causation needed to relate the HCV back to the Veteran's earlier service in the military.  That also, in turn, tends to undermine the supporting medical opinion from Dr. G that the HCV is the result of the Veteran's service, so even if it caused eventually the liver cancer and consequent surgery for that in 1997 the nexus to service has been refuted inasmuch as there was not objective indication of HCV more recently when the Veteran was tested in December 2003, so some 6 years after the surgery for his liver cancer that is said to have been caused by HCV owing to his service.

Finally, in reaching this decision, the Board has considered the articles submitted by the Veteran regarding hepatitis generally.  This evidence, however, does not address the facts that are specific to his particular case - including reconciling how the test for Hepatitis B and C in December 2003 could have been negative for this disease and, yet, this disease (regardless of particular variant, B or C) still date back to or is the result of his military service that ended many years ago, in May 1955.  Even accepting there is often a latency period during which this disease and its attendant effects may not be apparent, even clinically, this still would not explain how he could have tested negative in December 2003, so far removed from when he was in service and alleged to have initially contracted this disease.  Where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  See Wallin v. West, 11 Vet. App. 509 (1998). However, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  See Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  As such, the Board finds that the information reflected in the submitted articles is not probative of the medical questions at issue in this appeal.

Accordingly, the preponderance of the evidence is against this claim.  In this circumstance, the benefit-of-the-doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim of entitlement to service connection for residuals of cold injuries, including neuropathy and paresthesias of the upper and lower extremities and carpal tunnel syndrome of the upper extremities, is denied.

The claim of entitlement to service connection for Hepatitis (B and C) also is denied.


REMAND

After preliminarily reviewing the file, the Board finds that the claim for a respiratory condition, including COPD, must be remanded for further development.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Further, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In February 2014, the Board remanded this claim to obtain an additional medical opinion.  VBMS Entry February 5, 2014.  Specifically, the Board determined that a prior September 2011 VA medical opinion was lacking, in part, because the examiner did not address whether the Veteran's COPD resulted from his known exposure to fumes, gases, and sulfur coal during his service.

In July 2014, this requested medical opinion was obtained.  VBMS Entry July 28, 2014.  The examiner made reference to a report that the Veteran had smoked in the past and indicated the "most important" risk factor for COPD is cigarette smoking.

The examiner nonetheless did not also offer the requested explanation regarding the Veteran's known exposure to fumes, gases, and sulfur coal in service as a possible additional source or cause of his COPD, other than to note that that exposure was relatively "limited."

In response to the examiner's statements regarding smoking and it being the origins of the COPD now being claimed, the Veteran submitted a letter from his private physician of over 40 years attesting that the Veteran is not currently, and never has been, a cigarette smoker.  VBMS Entry October 22, 2014.

A supplemental medical opinion was then obtained in December 2014.  VBMS Entry December 9, 2014.  The actual opinion is somewhat difficult to decipher in the long document, however, as the examiner merely cut and pasted large portions of the previous medical record throughout.  The examiner reiterated many previous findings, but ultimately, again, did not adequately explain why the Veteran's known exposure to fumes, gases, and sulfur coal in service is not the reason he now has COPD and other pulmonary impairment.  The examiner instead merely offered a negative opinion based on the Veteran's civilian occupation of working in a grinding shop, also attached a medical article, and opined that "industrial work, such as working in a grinding shop, is a risk factor for COPD."  The Board finds this explanation somewhat perplexing, as it would seem that "industrial work" could also include exposure to fumes, gases, and coal. 

Additionally, since the Board's remand, the Veteran has submitted a private medical opinion of Dr. S. attributing the current pulmonary restriction and pleural thickening to exposure to asbestos in service.  VBMS Entry March 4, 2014.  The actual disability attributable to such asbestos exposure in service, however, is unclear from Dr. S.'s report (even on the chance the Board conceded said exposure even occurred in service as alleged). 

Accordingly, this remaining claim is again REMANDED for the following still additional development and consideration:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule another VA compensation examination for additional comment concerning the likelihood (very likely, as likely as not, or unlikely) any currently diagnosed respiratory condition (COPD, etc.) is related to or the result of the Veteran's military service.  The examination should include all diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this decision and remand, must be made available for review of the Veteran's pertinent medical and other history.


The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable to this claim, preferably citing to specific evidence in the file supporting conclusions.

The examiner is asked to specifically opine on the following:

(A.)  VA examiners in September 2011, July 2014, and most recently in December 2014 only diagnosed COPD (so an obstructive defect), however, a spirometry referenced in the examination reports also found a mild restrictive ventilary impairment.  The examiner therefore is asked to address this additional finding and whether it is indicative of a diagnosable disability.  If not, explain why not.  If so, please diagnose it and provide an opinion as to whether it is related to or the result of the Veteran's service. 

(B.)  The September 2011, July 2014, and December 2014 VA examiners all opined against a relationship or correlation to service, specifically to asbestos exposure.  The rationale was that COPD can be caused by exposure to gases and fumes, and potentially asbestos dust, but that there is no known link between asbestos exposure and COPD.  The Veteran has testified to asbestos and sulfur coal exposure; an STR describes that he was around gas and fumes 8 hours a day.  So opine on the likelihood (very likely, as likely as not, or unlikely) that his COPD is a consequence of the fumes, gases, and sulfur coal that he was exposed to during his service.

In rendering this opinion, please note the March 2014 private examiner's report suggesting a link between current symptoms and service, and the December 2014 VA examiner's concession that COPD can be related to "industrial work" - albeit what he perceived as only having occurred in the years since, not also during, the Veteran's service.

(C.)  The Veteran has been found to have pleural plaque in his lungs, which reportedly is suggestive of prior exposure to asbestos; he also has had blood in his sputum.  The examiner thus is asked to address these findings and whether they are indicative of a diagnosable disability such as pulmonary fibrosis (i.e., asbestosis).  If not, explain why not.  If so, please diagnose the disorder and provide an opinion on the likelihood that it is related or attributable to the Veteran's service.

In rendering this opinion, please note the March 2014 private examiner's report suggesting a link between the Veteran's pulmonary restriction and pleural thickening to exposure to asbestos in service.

2.  Then readjudicate this remaining claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


